DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim depends from itself. For the purposes of examination, the claim will be treated as depending from Claim 4 where the connector elements are first recited. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the claim begins with the phrase “The sleeve apparatus” but the claim is structured as an independent claim. For the purposes of examination, the claim will be treated as reciting “A sleeve apparatus.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mailman in US Patent 7946305.
Regarding Claim 1, Mailman teaches an apparatus for use with a canopy to weight the canopy and/or display items comprising: an elongated body (1) having a first end (5) and a second end (3); a first connector element (6/7) coupled to and extending from the first end of the elongated body wherein the first connector element is configured to encircle a roof frame element (27) of the canopy to enable attachment of the first end of the elongated body to the canopy; and a second connector element (2) coupled to and extending from the second end of the elongated body wherein the second connector element is configured to encircle a leg frame element (15) of the canopy to enable attachment of the second end of the elongated body to the canopy.
Regarding Claim 2, Mailman teaches that the first and second connector elements each comprise at least one of a strap member or a rope member.
Regarding Claim 3, Mailman teaches that the strap member and rope member are adjustable in length (by tying a knot in the rope, the length can be adjusted).
Regarding Claim 7, Mailman teaches that the elongated body comprises a rectangular shape (see Fig. 1).
Regarding Claim 8, Mailman teaches that the elongated body comprises one or more pockets (23) for retaining a weighted element (water or sand).
Regarding Claim 9, Mailman teaches one or more weighted elements (water or sand) contained within the one or more pockets of the elongated body.
Regarding Claim 10, Mailman teaches one or more loop members (4) attached to the elongated body member for enabling items to be attached to the elongated body.
Regarding Claim 13, Mailman teaches a sleeve apparatus for weighting a structure and/or enabling display of items on the structure comprising: an elongated body (1) having a first end (toward 5) and a second end (toward 3); a first connector element (6/7) coupled to and extending from the first end of the elongated body wherein the first connector element is configured to encircle and attach to at least one of a rod member or a bar member (27) of the structure; and a second connector element (2) coupled to and extending from the second end of the elongated body wherein the second connector element is configured to encircle and attach to the at least one rod member (15) or bar member of the structure or at least one of a second bar member or second rod member of the structure.
Regarding Claim 14, Mailman teaches that the elongated body comprises one or more pockets (23) for retaining a weighted element.
Regarding Claim 15, Mailman teaches that the first and second connector elements each comprise at least one of a strap member or a rope member.
Regarding Claim 18, Mailman teaches a sleeve apparatus for weighting a structure and/or enabling display of items on the structure comprising: an elongated sleeve (1) having a first end (toward 5), a second end (toward 3), and at least one pocket (23) located between the first and second ends; a first connector element (6/7) coupled to and extending from the first end of the elongated sleeve wherein the first connector element is configured to attach the first end of the elongated sleeve to the structure (about 27 or 15); a second connector element (2) coupled to and extending from the second end of the elongated sleeve wherein the second connector element is configured to attach the second end of the elongated sleeve to the structure (about 15); a weighted element (water or sand) contained within the at least one pocket; and one or more loop members (4) attached to an exterior of the elongated sleeve for enabling items to be attached to the elongated sleeve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mailman as applied to Claim 1 above in view of Carter in US Patent 5326175. Mailman is silent on the use of snap fit connectors. Carter teaches a connector element (15) comprising a snap fit connector having oppositely disposed male (43a) and female (43b) connector elements that are attached to a same end of an elongated body (3), wherein a length between the male and female connector elements and the same end of the elongated body is adjustable (at the buckle 43a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mailman by using connector elements as taught by Carter in order to make it easier to attach to the shelter.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mailman as applied to Claim 1 above in view of Randel et al. in US Patent 9125467. Mailman is silent on the use of a strap member. Randel teaches an apparatus including an elongated body (11) and further comprising at least one of a strap member (12) or a rope member vertically or horizontally secured to the elongated body between the first and second ends of the elongated body for enabling items to be attached to the elongated body, wherein the at least one strap member or rope member is intermittently secured to the elongated body such that a plurality of loops are formed extending from the elongated body for enabling items to be attached to the separate loops extending from the elongated body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mailman by adding a trap member as taught by Randel in order to allow the user to add additional support to anchor the device to the ground.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mailman as applied to Claim 14 above in view of Carter in US Patent 5326175. Mailman is silent on the use of snap fit connectors. Carter teaches a connector element (15) comprising a snap fit connector having oppositely disposed male (43a) and female (43b) connector elements that are attached to a same end of an elongated body (3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mailman by using connector elements as taught by Carter in order to make it easier to attach to the shelter.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mailman as applied to Claim 18 above in view of Randel et al. in US Patent 9125467. Mailman is silent on the use of a strap member. Randel teaches an apparatus including an elongated body (11) and further comprising at least one of a strap member (12) or a rope member vertically or horizontally secured to the elongated body between the first and second ends of the elongated body for enabling items to be attached to the elongated body, wherein the at least one strap member or rope member is intermittently secured to the elongated body such that a plurality of loops are formed extending from the elongated body for enabling items to be attached to the separate loops extending from the elongated body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mailman by adding a trap member as taught by Randel in order to allow the user to add additional support to anchor the device to the ground.
Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mallookis et al., Koyl, Pompey, DeSousa, Perkins, Supino, Jackson, and Perreault teach shelter anchors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636